DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–13 is/are pending.
Claim(s) 8–10 is/are being treated on their merits.
Claim(s) 1–7 and 11–13 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 17 March 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the the terms "first-side first joint," "first surface," "first end," "second-side first joint," "second surface," "second end," and "intermediate joint" of claim 8 do not have proper antecedent basis in the specification. First joint 60A appears to be an example of a first-side first joint. Joint 70A appears to be an example of a second-side first joint. Second joint 60B or 70B appears to be an example of an intermediate joint.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim (s) 8–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2017/057200 A1, hereinafter Yamamoto) in view of Yoshitake et al. (US 2013/0052531 A1, hereinafter Yoshitake).
Regarding claim 8, Yamamoto discloses an electricity storage element (10, [0030]) comprising:
a tab (126) that is composed of stacked metal foils (123a) extending from an electrode body (120, [0045]) and that is connected to an external terminal (300) with a lead (140) interposed therebetween (FIG. 2, [0030]),
wherein the stacked metal foils (126) and the lead (140) are solid-state-joined to each other to form an ultrasonic-joined portion (160, [0048]),
wherein the ultrasonic-joined portion (160) includes a first joint (170a) that is formed by solid-state-joining at least some metal foils (126) of the stacked metal foils (126) to each other, and a second joint (170b) that is formed by solid-state-joining all of the stacked metal foils (126) and the lead (140) to each other (FIG. 9C, [0088]).
Yamamoto does not explicitly disclose:
the first joint including a first-side first joint extending from a first surface at a first end in a stacking direction of the stacked metal foils,
the first surface being free of direct contact with the lead,
wherein the first-side first joint is formed by solid-state-joining at least some metal foils of the stacked metal foils to each other adjacent to the first surface, and
the first joint further includes a second-side first joint extending from a second surface at a second end, opposite the first end, in the stacking direction of the stacked metal foils,
the second surface being in direct contact with the lead,
wherein the second-side first joint is formed by solid- state-joining at least some metal foils of the stacked metal foils to each other adjacent to the second surface; and
wherein the second joint includes an intermediate joint formed by solid-state-joining metal foils of the stacked metal foils to each other between the first-side first joint and the second-side first joint in the stacking direction,
such that the first-side first joint and the second-side first joint are connected with each other via the intermediate joint therebetween, and
wherein a perimeter of the intermediate joint in a cross section taken along a plane perpendicular to the stacking direction is inside of a perimeter of the first-side first joint at the first surface viewed in the stacking direction.
Yoshitake discloses a first joint (10) including a first-side first joint extending from a first surface at a first end in a stacking direction of stacked metal foils (8A, [0042]), the first surface being free of direct contact with a lead (3, [0042]), wherein the first-side first joint is formed by solid-state-joining at least some metal foils (8A) of the stacked metal foils (8A) to each other adjacent to the first surface (FIG. 5, [0042]), and the first joint (10) further includes a second-side first joint extending from a second surface at a second end, opposite the first end, in the stacking direction of the stacked metal foils (8A, [0042]), the second surface being in direct contact with the lead (3, [0042]), wherein the second-side first joint is formed by solid-state-
Regarding claim 9, Yamamoto discloses all claim limitations set forth above and further discloses an electricity storage element:
wherein recessed portions (170) are formed on a surface of the first joint (170a) and a surface of the second joint (170b, [0088]), and
wherein a depth of each of the recessed portions (170) of the first joint (170a) is less than a depth of each of the recessed portions of the second joint (170b, [0069]).
Regarding claim 10
wherein the electricity storage element (10) includes a secondary battery (10, [0031].

Response to Arguments
Applicant's arguments with respect to Harima have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Yamamoto have been fully considered but they are not persuasive.
Applicants argue Yamamoto does not disclose wherein the ultrasonic-joined portion includes: a first joint that is formed by solid-state-joining at least some metal foils of the stacked metal foils to each other, the first joint including: a first-side first joint extending from a first surface at a first end in a stacking direction of the stacked metal foils, the first surface being free of direct contact with the lead, wherein the first-side first joint is formed by solid-state-joining at least some metal foils of the stacked metal foils to each other adjacent to the first surface, and a second-side first joint extending from a second surface at a second end, opposite the first end, in the stacking direction of the stacked metal foils, the second surface being in direct contact with the lead, wherein the second-side first joint is formed by solid- state-joining at least some metal foils of the stacked metal foils to each other adjacent to the second surface; and a second joint that is formed by solid-state-joining all of the stacked metal foils and the lead to each other, wherein the second joint includes an intermediate joint formed by solid- state-joining metal foils of the stacked metal foils to each other between the first-side first joint and the second-side first In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725